Exhibit 10.1

 

SERVICE AGREEMENT

 

This SERVICE AGREEMENT (the “Agreement”) is made as of this 20th day of May,
2013 (the “Effective Date”), by and between Christopher L. Harris, an individual
having an address at 94 Pitts Bay Road, P.O. Box HM 2079, Pembroke HM HX,
Bermuda (the “Executive”) and Montpelier Re Holdings Ltd., whose registered
office is located at Canon’s Court, 22 Victoria Street, Hamilton HM EX, Bermuda
(together with its successors and assigns, the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a Service Agreement, dated as of March 13, 2008 between the
Company and the Executive and subsequent amendments (the “Prior Agreement”), the
Executive currently serves as the President and Chief Executive Officer (“CEO”)
of the Company; and

 

WHEREAS, the Company desires to continue to employ the Executive, in such
capacity and as a member of the Board of Directors of the Company (the “Board”),
and the Executive desires to continue such employment and service under the
terms and conditions of this Agreement;

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1.                                      Employment.  The Company hereby shall
continue to employ the Executive, and the Executive hereby accepts the
continuation of employment as the President and CEO of the Company, under the
terms and subject to the conditions set forth herein.  In addition, the

 

--------------------------------------------------------------------------------


 

Company agrees to use best efforts to continue the Executive’s service as a
member of the Board by nominating the Executive for election to the Board each
time he comes up for re-election and, so long as he is duly elected by the
Company’s shareholders and continues to serve in good standing, not taking any
action to remove him from the Board.

 

2.                                      Term.  Subject to paragraph 7, the
Executive shall be employed hereunder for the period commencing on the Effective
Date, and ending December 31, 2017 (the “Term”); provided, however, that
commencing on  January 1, 2018 and on each January 1 thereafter, the Term shall
be automatically renewed for an additional one-year period unless the Executive
delivers to the Company, or the Company delivers to the Executive, written
notice at least 90 days in advance of the scheduled expiration of the Term that
it shall not be extended or that the notifying party desires to re-negotiate
material terms of the Agreement, in which case the Term shall end on the
scheduled expiration date and shall not be further extended; provided, however,
that, notwithstanding the foregoing, in the event of a Change in Control, if
there has been a notice of nonrenewal delivered by the Company to the Executive,
whether delivered prior to or after the Change in Control, the Term shall expire
on the later of the scheduled expiration date and the second anniversary of such
Change in Control (which, for purposes of this Agreement, shall have the meaning
set forth in the Company’s 2012 Long-Term Incentive Plan).

 

3.                                      Duties.

 

(a)  During the Term, the Executive shall continue to have all responsibilities
commensurate with the positions of President and CEO in a company the size and
nature of the Company and shall report directly to the Board.  The Executive
shall perform such duties and exercise such powers

 

2

--------------------------------------------------------------------------------


 

in relation to the business of the Company, or of any Group Company (as defined
below), as may from time to time be assigned to or vested in him by the Board
consistent with his positions and shall give to the Board such information
regarding the affairs of the Company, and of any Group Company, as it shall
require and at all times in all respects conform to and comply with the
reasonable directions and regulations made by the Board.  The Executive shall
perform such services for any Group Company, including but not limited to
Montpelier Reinsurance Ltd. (without further remuneration except as otherwise
agreed), and shall accept such offices in any such Group Company as the Board
may require consistent with his positions and responsibilities with the
Company.  The Executive shall well and faithfully serve the Company and the
Group Companies, and shall use his best endeavors to promote, develop and extend
their businesses and interests, giving at all times the full benefit of his
knowledge, expertise, technical skill and ingenuity.  All other senior officers
and executives of the Company and, as applicable, any Group Company, shall,
directly or indirectly, report to the Executive.  For purposes of this
Agreement, “Group Company” shall mean and include any company which is from time
to time a holding company (as defined by Section 86 of the Companies Act 1981
(the “Companies Act”), but irrespective of whether it is a Bermuda company or an
overseas company) of the Company, a subsidiary company (as so defined) of the
Company, a subsidiary company (as so defined) of a holding company (as so
defined) of the Company or in which the Company owns at least 50% of the issued
share capital.

 

(b)                                 The Executive agrees that he will devote
substantially all of his business time and attention to the affairs of the
Company and the Group Companies and that he will not engage, directly or
indirectly, in any other business or occupation during the Term.  The Executive
may

 

3

--------------------------------------------------------------------------------


 

(i) serve on corporate, civic or charitable boards or committees and otherwise
engage in charitable and civic activities, and (ii) engage in personal
investment activities on behalf of himself or his family, provided that the
Executive continues to devote substantially all of his business time and
attention to the affairs of the Company and the Group Companies.

 

(c)                                  [Reserved].

 

4.                                      Compensation and Related Matters.  As
full compensation for the Executive’s performance of his duties and
responsibilities hereunder during the Term, the Company shall pay the Executive
the compensation and provide the benefits set forth below and in paragraph 5 of
this Agreement:

 

(a)                                 Base Salary.  Effective June 1, 2013 and
during the Term, the Company shall pay the Executive an annual salary (the “Base
Salary”) of seven hundred and fifty thousand dollars ($750,000 U.S.), less
applicable withholding and other deductions, payable monthly in arrears on the
day appointed by the Board for the payment of salaries or pro rata if the
Executive is employed for less than a full month.  The Compensation and
Nominating Committee of the Board (the “Compensation Committee”), subject to
ratification of the Board, may, in its sole discretion, increase (but not
decrease) the Base Salary at any time during the Term.  The Compensation
Committee will conduct the first base salary review no later than April 2014 and
continue annually thereafter on or before April 1 of the current year.  After
any such increase, “Base Salary” for purposes of this Agreement shall mean such
increased amount.  The parties agree that the Executive shall not be entitled to
any fees or other additional remuneration for his service as a director of the
Company or any Group Company.  For the avoidance of doubt, the

 

4

--------------------------------------------------------------------------------


 

payments, benefits and entitlements under this Agreement shall not be deemed to
be remuneration paid to the Executive for being a director of the Company or any
Group Company for purposes of this paragraph 4(a).

 

(b)                                 Bonuses.  During the Term (including for all
of 2013), the Executive shall be entitled to participate in the Company’s annual
bonus plan with a target bonus equal to 100% of his Base Salary (the “Target
Bonus”).  For 2013, such Target Bonus shall be determined based on a base salary
of seven hundred and fifty thousand dollars ($750,000 U.S.).   The Compensation
Committee, subject to ratification of the Board, may, in its sole discretion,
increase (but not decrease) the Target Bonus at any time during the Term and,
after any such increase, “Target Bonus” for purposes of this Agreement shall
mean such increased amount.  If the Company’s annual bonus plan is terminated
during the Term the Executive shall remain entitled to an annual bonus on the
same terms and conditions as were contained in the Company’s annual bonus plan
with a target bonus equal to the Target Bonus.  Notwithstanding any provision in
the applicable annual bonus plan to the contrary, the annual bonus, if any,
earned by the Executive with respect to a fiscal year will be paid to the
Executive in cash no later than seventy-four (74) days following the end of such
fiscal year.

 

(c)                                  Long-Term Incentive Plan.  Each year during
the Term, the Executive shall be entitled to participate in the Company’s
Long-Term Incentive Plan (“LTIP”), as in effect from time-to-time, or shall be
entitled to comparable long-term incentives outside of the LTIP (if the LTIP is
terminated and the Company does not adopt any comparable replacement plan) with
an annual target value of not less than  $2,448,000 (with respect to grants made
in 2014 and thereafter, with

 

5

--------------------------------------------------------------------------------


 

such value to be based on the per share fair market value of the Company’s
common shares on the relevant grant date), with a vesting period of, (i) in the
case of awards with a value of not less than $120,000, not more than one (1)
year and, (ii) in the case of awards with an annual target value of not less
than $2,328,000, not more than four (4) years.   Not more than five business
days following the Effective Date, the Executive shall be granted the following
awards of RSUs:  (x) 5,000 RSUs (“Fixed RSU Award”), which, except as otherwise
provided in paragraph 8, shall vest in full on December 15, 2013, subject to the
Executive’s continued employment until such date, and upon vesting will be
settled no later than sixty (60) days thereafter, and (y) 34,931
performance-based RSUs (at target), which shall be (i) in addition to the 62,069
performance-based RSUs (at target) previously granted to the Executive in March
2013 and (ii) earned and shall vest in a manner no less favorable to the
Executive than such performance-based RSUs previously granted to the Executive
in March 2013, except as otherwise provided in paragraph 8 of this Agreement.

 

(d)                                 [Reserved].

 

(e)                                  Benefits.  The Executive shall be eligible
to receive the benefits that the Company generally makes available to its
executives (as the same may be revised from time to time), including but not
limited to, the Company’s retirement, savings, medical, dental, life insurance
and deferred compensation plans.

 

(f)                                   Paid Holiday.  In addition to the usual
public holidays, the Executive shall be entitled to receive twenty-five (25)
paid business days holiday each year.  The Executive may schedule the holiday
days as he elects, subject to the reasonable disapproval of the Board.  Any
entitlement to

 

6

--------------------------------------------------------------------------------


 

holiday remaining at the end of a year may be carried to the next succeeding
year but no further.  Entitlement to holiday (and on termination, holiday pay in
lieu of holiday) accrues pro rata throughout each year, provided that fractions
of days shall be disregarded in calculating entitlement to vacation or payment
in lieu thereof.

 

(g)                                  Currency.  The Executive’s Base Salary,
annual bonuses and any other cash remuneration or reimbursement payable by the
Company to the Executive shall be denominated in U.S. dollars.  All such
payments and reimbursements, whether fixed (e.g., Base Salary,) or variable
(annual bonuses, LTIPs, etc.) shall be paid in U.S. dollars, unless the
Executive consents, in writing, to use of another currency.

 

5.                                      Reimbursement.  The Executive shall be
reimbursed for all documented business related expenses.  The Executive shall be
entitled to be reimbursed for first-class air fare and the expenses of
appropriate hotel accommodations for business travel.  The Executive shall be
reimbursed for the cost of business-class air fare for personal travel for the
Executive and his household for up to eight (8) trips per year.  The Executive
shall be reimbursed for reasonable tax advisory services and reasonable
attorney’s fees incurred in the review and negotiation of this Agreement and
related documentation.  All amounts payable under this paragraph 5 shall be
subject to paragraph 15(m)(iii) hereof and the Executive’s presentment to the
Company of appropriate documentation.  The Executive may not travel by motor
scooter (or similar transport) and, when in Bermuda, shall travel by car or taxi
service at Company expense.

 

7

--------------------------------------------------------------------------------


 

6.                                      Confidentiality

 

(a)                                 The Executive shall not, either during the
continuance of his employment hereunder (otherwise than in the proper
performance of his duties hereunder) or at any time after the termination
thereof, divulge to any person whomsoever and shall use his reasonable endeavors
to prevent the publication or disclosure of any trade secret or other
confidential information concerning the business, finances, accounts, dealings,
transactions or affairs of the Company or any Group Company or of any of their
respective clients entrusted to him or arising or coming to his knowledge during
the course of his employment hereunder or otherwise; provided that the foregoing
shall not prevent or limit the Executive from (x) complying with any applicable
law or with the directive of any court, governmental, regulatory or
administrative body or agency having the legal authority to compel testimony
from or the production of documents by the Executive or (y) disclosing
confidential information to an attorney, an arbitrator or a court, in each case,
to the extent necessary to enforce his rights under this Agreement or any other
agreement between the Executive and the Company or any Group Company, provided
that, in the event of any disclosure to an attorney pursuant to this clause (y),
the Executive will instruct such attorney to comply with the confidentiality
requirements of this paragraph 6(a).  The provisions of this paragraph 6(a)
shall not apply to any information which is or becomes publicly known other than
as a result of the Executive’s breach of this agreement.

 

(b)                                 The Executive shall upon the termination of
his employment hereunder immediately deliver up to the Company all fee
schedules, lists of clients, correspondence and other documents, papers and
property belonging to the Company or any Group Company or related to

 

8

--------------------------------------------------------------------------------


 

any of the matters referred to in paragraph (a) above which may have been
prepared by him or have come into his possession in the course of his employment
hereunder and shall not retain any copies thereof.

 

7.                                      Termination.  The Executive’s employment
and the Term shall terminate upon:

 

(a)                                 the Executive’s death; or

 

(b)                                 the Executive being unable to perform his
duties and responsibilities hereunder due to his disability (as defined below). 
For purposes of this Agreement, the term “disability” shall mean that the
Executive has been unable to perform the duties and responsibilities required of
him hereunder due to a physical and/or mental disability for a period of six (6)
consecutive months or for more than one-hundred eighty (180) working days,
whether or not consecutive, during any twelve (12) month period; provided that
any such periods may be extended at the sole discretion of the Board.  From the
date on which the Executive’s disability commences through the date on which the
Executive’s employment hereunder is terminated by reason of such disability, the
Executive shall continue to receive the Base Salary (less any Company-paid
benefits that he receives, such as short term disability or workers
compensation, during such period); or

 

(c)                                  the termination of the Executive’s
employment by the Company for “Cause”.  For purposes of this Agreement, “Cause”
shall mean: (i) conviction of an offense (other than a road traffic offense or
other non-material offense not subject to a custodial sentence); or (ii) willful
gross negligence or willful gross misconduct by the Executive in connection with
his

 

9

--------------------------------------------------------------------------------


 

employment with the Company or a Group Company which causes or is likely to
cause material loss or damage to the Company or such Group Company; or

 

(d)                                 the resignation of the Executive for “Good
Reason”.  For purposes of this Agreement “Good Reason” shall mean any of the
following without the Executive’s prior written consent: (i) a decrease in the
Executive’s Base Salary, Target Bonus or annual target LTIP opportunity; (ii) a
material diminution in the authority, duties or responsibilities of the
Executive’s position with the result that the Executive makes a determination in
good faith that he cannot continue to carry out his job in substantially the
same manner as it was intended to be carried out immediately before such
diminution, including, without limitation, removal as President or CEO, failure
to continue the Executive’s service as a member of the Board (to the extent
provided in paragraph 1), or failure to report directly and solely to the Board;
(iii) a relocation of the Company’s executive offices from Bermuda without the
Executive’s consent as long as the Executive is CEO of the Company; or (iv) a
material breach by the Company of the terms of this Agreement or of any award
under the LTIP, including, without limitation, that failure of a successor to
all or substantially all of the Company’s assets to expressly assume the
Company’s obligations under this Agreement as of the closing of such
transaction, either contractually or by operation of law.  Notwithstanding the
foregoing, Good Reason shall not exist until and unless the Executive shall have
provided written notice to the Company (attention of at least two (2) members of
the Board other than the Executive), setting forth the alleged Good Reason
within ninety (90) days following the later of (i) occurrence of such event or
(ii) the date the Executive learns of, or would reasonably be expected to learn
of, such event.  The Company shall have thirty (30) days (or such shorter period
as determined by the Company, provided that the

 

10

--------------------------------------------------------------------------------

 

 


 

Company notifies the Executive in writing of the date such shorter period will
end), from the receipt of such notice within which to cure (the “Cure Period”). 
If, during the Cure Period, such event is remedied, then the Executive shall not
be permitted to resign for Good Reason as a result of such event.  If, at the
end of the Cure Period, the event that constitutes Good Reason has not been
remedied, the Executive shall be entitled to resign for Good Reason during the
ninety (90) day period after the end of the Cure Period.

 

(e)                                  the termination of the Executive’s
employment by the Company without Cause; or

 

(f)                                   the resignation of the Executive without
Good Reason.

 

The definition of “Cause” in this Agreement shall be deemed to be the definition
of “Cause” for purposes of any other plan, policy, program or agreement,
including, without limitation, the LTIP and any applicable award agreement, as
it applies to the Executive.  The definition of “Good Reason” in this Agreement
shall be deemed to be the definition of “Good Reason” (or similar term, such as
“Constructive Termination”) for purposes of any other plan, policy, program or
agreement, including, without limitation, the LTIP and any applicable award
agreement, as it applies to the Executive.  The Executive hereby agrees that
unless otherwise agreed by the Company in writing, upon termination of his
employment with the Company for any reason during the Term, he will immediately
resign from the Board and from any board of directors of any Group Company on
which he serves at the time of termination.

 

11

--------------------------------------------------------------------------------


 

8.                                      Termination Payments and Benefits.

 

(a)                                 If the Executive’s employment is terminated
by the Company for Cause pursuant to paragraph 7(c), then in full satisfaction
of the Company’s obligations under this Agreement (other than his rights under
paragraph 12 or 15(b)), the Executive, his beneficiaries or estate, as
appropriate, shall be entitled to receive, no later than seventy-four (74) days
following such termination, (A) the Base Salary provided for herein up to and
including the effective date of termination, prorated on a daily basis; (B)
payment for any accrued, but unused paid holiday as of the effective date of
termination; and (C) any reimbursements to which he may be entitled under
paragraph 5 of this Agreement.

 

(b)                                 If the Executive’s employment is terminated
by reason of the Executive’s death or disability then in full satisfaction of
the Company’s obligations under this Agreement, the Executive, his beneficiaries
or estate, as appropriate, shall be entitled to receive, no later than
seventy-four (74) days following such termination for clauses (A) — (D) and (F),
(A) the Base Salary provided for herein up to and including the effective date
of termination, prorated on a daily basis, and an amount equal to the bonuses
and any RSUs or other LTIP awards fully earned and vested but not previously
paid through the date of termination, including, without limitation, any annual
bonus that the Company has determined is payable to the Executive for
performance periods which have ended prior to the date of termination; (B)
payment for any accrued, but unused paid holiday as of the effective date of
termination; (C) any reimbursements to which he may be entitled under paragraph
5 of this Agreement; (D) repatriation expenses equal to six (6) months of Base
Salary; (E) any other applicable benefits or entitlements pursuant to paragraph

 

12

--------------------------------------------------------------------------------


 

12 and 15(b) of this Agreement or any other benefits that are accrued and vested
as of the date of termination under any applicable plan, policy or program of,
or other agreement with, the Company or any Group Company (payable in accordance
with the applicable plan, policy, program or agreement); and (F) the unvested
portion of the Fixed RSU Award (and any similar RSU award), any
performance-based RSUs and any other unvested LTIP or other long-term incentive
compensation awards, in each case, that are outstanding as of the date of such
termination shall be deemed vested in full as of the date of termination,
provided that in the case of performance-based RSUs and other performance-based
awards, the foregoing treatment shall only apply to the RSUs and other awards
that have been “earned” as of the date of termination but which remain subject
to time-based vesting.

 

(c)                                  If the Executive’s employment is terminated
by the Executive without Good Reason pursuant to paragraph 7(f), then in full
satisfaction of the Company’s obligations under this Agreement, the Executive,
his beneficiaries or estate, as appropriate, shall be entitled to receive, (A)
the Base Salary provided for herein up to and including the effective date of
termination, prorated on a daily basis, and an amount equal to the bonuses and
any RSUs or other LTIP awards fully earned and vested but not previously paid
through the date of termination, including, without limitation, any annual bonus
that the Company has determined is payable to the Executive for performance
periods which have ended prior to the date of termination; (B) an amount equal
to the Base Salary provided for herein, payable in equal monthly installments in
arrears for twelve (12) months following the date of termination, prorated on a
daily basis, subject at all times to the option by the Company to release the
Executive’s obligations under paragraph 10 of this Agreement prior to the end of
such 12-month period thereby terminating

 

13

--------------------------------------------------------------------------------


 

such payments with immediate effect as of the date Company so releases such
obligations; (C) payment for any accrued, but unused paid holiday as of the
effective date of termination; (D) any reimbursements to which he may be
entitled under paragraph 5 of this Agreement as of the effective date of
termination; (E) subject to paragraph 15(n), medical benefits continuation under
the Company’s medical plan for the Executive and his household for a period of
twelve (12) months following termination, subject at all times to the option by
the Company to release the Executive’s obligations under paragraph 10 of this
Agreement prior to the end of such 12-month period thereby terminating such
benefits continuation with immediate effect;  and (F) any other applicable
benefits or entitlements pursuant to paragraphs 12 and 15(b) of this Agreement
or any other benefits that are accrued and vested as of the date of termination
under any applicable plan, policy or program of, or other agreement with, the
Company or any Group Company (payable in accordance with the applicable plan,
policy, program or agreement).  Payment of the benefits upon termination under
clauses (A), (C) and (D) of this paragraph 8(c) shall be made no later than
seventy-four (74) days following termination of employment.  In addition, the
Executive’s unvested RSUs or other long-term incentive compensation awarded to
the Executive under any LTIP or award or similar agreement (including, pursuant
to paragraph 4(c) above) shall continue to vest for twelve (12) months following
the Executive’s termination from the Company without Good Reason, subject at all
times to the option by the Company to release the Executive’s obligations under
paragraph 10 of this Agreement prior to the end of such 12-month period in which
case, the unvested portion of the Fixed RSU Award (and any similar RSU award),
any performance-based RSUs and any other unvested LTIP or other long-term
incentive compensation awards, in each case, that are scheduled to vest on or
before the end of such 12-

 

14

--------------------------------------------------------------------------------


 

month period shall be deemed vested on a pro-rata basis as of the date the
Company releases such obligations, provided that in the case of the
performance-based RSUs and other performance-based awards, the foregoing
treatment shall only apply to RSUs and other awards that have been “earned” as
of the date the Company releases such obligations but which remain subject to
time-based vesting. For the purposes of this paragraph 8(c), if and only to the
extent any awards are eligible for proration, the portion of any such awards
that shall vest upon the Company’s release of the Executive’s obligations
pursuant to this paragraph 8(c) shall be calculated by multiplying the number of
awards that would otherwise have vested on or before the end of such 12-month
period by a fraction, (1) the numerator of which shall be the number of days
that have elapsed between the Vesting Commencement Date (as defined below) and
the date the Company releases the Executive’s obligations and (2) the
denominator of which shall be the total number of days during the period that
begins on the Vesting Commencement Date and ends on the next vesting date
following the date the Company releases such obligations.  “Vesting Commencement
Date” means, in the case of each award that is eligible for proration in
accordance with this paragraph 8(c), (A) the vesting date immediately preceding
the date the Company releases the Executive of his obligations or (B) if the
Company releases such obligations before the first vesting date with respect to
such award has occurred, the grant date.  Any awards that become vested in
accordance with this paragraph 8(c) (whether on a pro-rata basis or otherwise)
shall be paid to the Executive before the last day of the applicable “short-term
deferral” period (within the meaning of Section 409A (as defined in paragraph
15(m)).

 

(d)                                 If the Executive’s employment is terminated
by: (i) the Company without Cause pursuant to paragraph 7(e), or (ii) the
Executive for Good Reason pursuant to paragraph 7(d), then in full

 

15

--------------------------------------------------------------------------------


 

satisfaction of the Company’s obligations under this Agreement, the Executive,
his beneficiaries or estate, as appropriate, shall be entitled to receive:  (A)
an amount equal to the Base Salary, bonuses and any RSUs or other LTIP awards
fully earned and vested but not previously paid through the date of termination,
including, without limitation, any annual bonus that the Company has determined
is payable to the Executive for performance periods which have ended prior to
the date of termination; (B) payment for any accrued but unused paid holiday as
of the effective date of termination; (C) any reimbursements to which the
Executive may be entitled under paragraph 5 of this Agreement; (D) an amount
equal to the sum of the Base Salary then in effect and the annual Target Bonus
for the year during which the termination occurs, multiplied by 2.0, (E) subject
to paragraph 15(n), medical benefit continuation under the Company’s medical
plan for the Executive and his household for a period of three (3) years
following the termination of the Executive’s employment at the Company’s expense
and thereafter, subject to the Company’s ability to continue such coverage under
its existing medical plan or any successor medical plan and subject to all
applicable laws, rules and regulations governing such plans, at the Executive’s
expense; (F) any other applicable benefits or entitlements pursuant to
paragraphs 12 and 15(b) of this Agreement or any other benefits that are accrued
and vested as of the date of termination under any applicable plan, policy or
program of, or other agreement with, the Company or any Group Company (payable
in accordance with the applicable plan, policy, program or agreement);  (G) full
vesting as of the date of termination to 100% (i.e., at the target level) of any
unvested RSUs or other long-term incentive compensation awarded to the Executive
under any LTIP or award or similar agreement (including, pursuant to paragraph
4(c) above) for which the performance targets have not yet been achieved as of
the date of

 

16

--------------------------------------------------------------------------------


 

termination; and (H) full vesting as of the date of termination of all other
outstanding and unvested RSUs or other long-term incentive compensation awarded
to the Executive under any LTIP or award or similar agreement (including,
pursuant to paragraph 4(c) above).  In addition, if the Executive’s employment
is terminated without Cause or for Good Reason on or within 24 months of a
Change in Control, the Executive shall be entitled to Group A Benefits under the
Montpelier Re Holdings Severance Plan (“Severance Plan”), even if such Severance
Plan is no longer in effect, payable as set forth in the Severance Plan, with
such amount to be applied against and shall reduce the benefits payable under
clause (D) of this paragraph 8(d).  Payment of benefits upon termination under
clauses (A), (B), (C), (D), (G) and (H) of this paragraph 8(d) shall be made no
later than seventy-four (74) days following such termination, subject to and
conditioned upon the Executive’s execution, within sixty (60) days following
such termination, of a Separation Agreement and General Release (such General
Release having become effective and irrevocable in accordance with its terms),
provided that such Separation Agreement and General Release shall not contain
restrictive covenants other than those expressly set forth in this Agreement and
shall not require the Executive to waive his rights under this Agreement, his
rights as a shareholder, any rights to vested benefits accrued through the date
of termination, any rights under the Company’s directors’ and officers’
liability insurance policies, as in effect from time to time, or any rights to
indemnification under the Company’s bye-laws or otherwise.

 

(e)                                  Dividend Equivalents; Other Distributions. 
In the event that, pursuant to this paragraph 8 or paragraph 9 of this
Agreement, the Executive becomes entitled to any portion of the Fixed RSU Award
(or any similar RSU award), any performance-based RSUs or any other unvested
LTIP or other long-term incentive compensation awards, then the Executive shall
also receive

 

17

--------------------------------------------------------------------------------


 

any unpaid distributions with respect thereto, whether in the form of cash,
shares, other securities or other property, to the same extent, and at the same
time, that the Executive is entitled to receive the underlying awards.

 

9.                                      Non-Renewal of Agreement.  If this
Agreement is not renewed at the end of the Term and upon or following such
non-renewal the Executive’s employment with the Company terminates for any
reason, but the Executive remains an active member of the Board then such
service as a Board member shall be considered continued employment for purposes
of determining the vesting of RSUs and any other form of long-term incentive
compensation, and, subject to paragraph 15(n), while on the Board, the Executive
shall remain entitled to continuing health coverage for himself and his
household at the Company’s expense.  If this Agreement is not renewed at the end
of the Term and upon or following such non-renewal the Executive’s employment
with the Company terminates for any reason and the Executive is removed from the
Board involuntarily (other than for Cause) or is not reelected to the Board
(despite his willingness to remain an active member of the Board), then upon the
Executive’s removal from the Board, (i) the Executive’s unvested RSUs and any
other form of long-term incentive compensation shall become vested to the same
extent as set forth in clauses (G) and (H) of paragraph 8(d) and (ii) the
Executive shall receive an amount equal to the sum of the Base Salary then in
effect as of the date of non-renewal plus the highest Annual Bonus paid in the
three (3) years prior to the date of non-renewal in consideration of the
restrictions imposed within paragraph 10.  Payment of the benefits upon removal
from the Board under clauses (i) (solely with respect to RSUs or other
compensation that is intended to be exempt from Section 409A

 

18

--------------------------------------------------------------------------------


 

under Treas. Reg. §1.409A-1(b)(4)) and (ii) of this paragraph 9 shall be made no
later than seventy-four (74) days following removal from the Board.

 

10.                               Non-Competition.

 

(a)                                 During the Term, the Executive shall not
without the consent of the Board directly or indirectly engage in any other
business or be concerned or interested in any other business of a similar nature
to or which would or might compete with the business for the time being carried
on by the Company or any Group Company save that he may (but without prejudice
to paragraph 3) be interested as a holder or beneficial owner of not more than
5% of any class of stock, shares or debentures in any company (other than the
Company, in which case, such limit shall not apply) whose stock, shares or
debentures are listed or dealt in on an appointed stock exchange (as defined in
the Companies Act).

 

(b)                                 Since the Executive has obtained in the
course of his employment prior to the date hereof and is likely to obtain in the
course of his employment hereunder knowledge of the trade secrets and also other
confidential information in regard to the business of the Company and of any
Group Company with which he becomes associated, the Executive hereby agrees with
the Company that in addition to the restrictions contained in paragraph (a)
above, he will not in Bermuda, the United Kingdom, the United States or
Switzerland:

 

(i)                                     During the period of twelve (12) months
following the termination of his employment (howsoever caused) either on his own
account or for any other person, firm or company directly or indirectly be
engaged in or concerned with any business or

 

19

--------------------------------------------------------------------------------


 

undertaking which is engaged in or carries on in Bermuda, the United Kingdom,
the United States or Switzerland any insurance or re-insurance business which
competes or seeks to compete with the insurance or re-insurance business carried
on by the Company or any other Group Company at the date of termination (any
such business, a “Competitive Business”).  Notwithstanding the foregoing, the
Executive shall be permitted to (1) hold or own equity that he is permitted to
hold or own during the Term under paragraph 10(a) above or (2) provide services
to, and retain compensation from, a division, subsidiary or affiliate of an
entity that owns a Competitive Business or a private equity or hedge fund which
holds investments in, or manages, a Competitive Business, in each case as long
as the Executive’s services to such division, subsidiary, affiliate, private
equity fund or hedge fund do not relate to such Competitive Business.

 

(ii)                                  During the period of twelve (12) months
following the termination aforesaid either on his own account or for any other
person, firm or company directly or indirectly solicit, interfere with or
endeavor to entice away from the Company or any Group Company for a Competitive
Business any person, firm or company who at the date of termination aforesaid or
who in the period of twelve (12) months immediately prior to such date was a
customer or client of or in the habit of dealing with the Company or any Group
Company or who at such date was to his knowledge negotiating with the Company or
any Group Company in relation to all or part of its business.

 

(iii)                               During the period of twelve (12) months
following the termination aforesaid either on his own account or for any other
person, firm or company solicit the

 

20

--------------------------------------------------------------------------------

 


 

services of or endeavor to entice away from the Company or any Group Company any
director, employee or individual consultant of the Company or any Group Company
or who in the twelve (12) months immediately prior to such date was a director,
employee or individual consultant of the Company or any Group Company (whether
or not such person would commit any breach of  his or her contract of employment
or engagement by reason of leaving the service of such company) nor shall the
Executive knowingly employ or aid or assist in or procure the employment by any
other person, firm or company of any such person.

 

(c)                                  While the restrictions aforesaid are
considered by the parties to be reasonable in all the circumstances, it is
agreed that if any of such restrictions shall, taken together, be adjudged to go
beyond what is reasonable in all the circumstances for the protection of the
legitimate interests of the Company or any Group Company but would be adjudged
reasonable if part of the wording thereof were deleted or modified the said
restrictions shall apply with such words deleted or modified.

 

(d)                                 The Executive hereby agrees that he will at
the request and at the cost of the Company enter into a direct agreement or
undertaking with any Group Company whereby he will accept restrictions and
provisions corresponding to the restrictions and provisions herein contained (or
such of them as may be appropriate in the circumstances) in relation to such
services and such area and for such period as such company or companies may
reasonably require for the protection of its or their legitimate interests
provided that the terms of such restrictions and provisions will not be more
onerous than the restrictions and provisions of this Agreement.

 

21

--------------------------------------------------------------------------------


 

11.                               Successors.  The Executive’s performance
hereunder is personal to the Executive and shall not be assignable by the
Executive.  The Company may assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Company, whether directly
or indirectly, by purchase, merger, consolidation, acquisition of stock, or
otherwise, provided, however, that any such successor, and the Company remain
jointly liable to the Executive for performance of this Agreement.  This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns and the Executive and his heirs.  If the Executive shall
die while any payment or entitlement is due to him under this Agreement or
otherwise, such payment or entitlement shall be paid to his designated
beneficiary or, if there is no such designated beneficiary, to his estate.

 

12.                               Legal Expenses.  Subject to paragraph
15(m)(iii) hereof, the Company will pay or reimburse the Executive for all costs
and expenses (including court costs and attorney’s fees) incurred by the
Executive as a result of any claim, action or proceeding arising out of, or
challenging the validity, or enforceability of, this Agreement or any provision
hereof or any benefit or award contemplated herein, but only if the Executive is
the prevailing party, in whole or in significant part, with respect to such
claim, action or proceeding.  The Executive will pay or reimburse the Company
for all costs and expenses (including court costs and attorney’s fees) incurred
by Company as a result of any claim, action or proceeding arising out of, or
challenging the validity, or enforceability of, this Agreement or any provision
hereof or any benefit or award contemplated herein, but only if the Company is
the prevailing party, in whole or in significant part, with respect to such
claim, action or proceeding.  The obligations of the Company and the Executive
to reimburse the other party for costs and expenses described in this paragraph
12

 

22

--------------------------------------------------------------------------------


 

shall only apply to costs and expenses incurred during the Executive’s lifetime
and prior to the tenth (10th) anniversary of the date of the Executive’s death.

 

13.                               Parachute Payment Cut-Back.  Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment under this Agreement would, when combined with all other
payments the Executive receives from the Company or any successor or parent or
subsidiary thereof, but for this paragraph 13, be considered an “excess
parachute payment” under Section 280G of the Internal Revenue Code and any
regulations or Treasury guidance promulgated thereunder (the “Code”), then such
payments shall be reduced (with cash payments being reduced before equity-based
compensation or other non-cash compensation or benefits, in each case, in
reverse order beginning with payments or benefits that are to be paid the
furthest in time from consummation of the transaction that is subject to
Section 280G of the Code, provided that, in the case of all of the foregoing
payments, compensation and benefits, all amounts that are not subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be reduced
before any amounts that are subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c)) as would result in no portion of the payments being considered
“excess parachute payments” under Section 280G of the Code; but only to the
extent such reduction does not result in the Executive receiving on a net basis
after all taxes, including excise taxes, less than the Executive would have
received net after all taxes, including excise taxes, without regard to the
reduction.  If such reduction would result in the Executive receiving less on a
net basis, then his payment shall not be reduced in excess of an amount that
would net him at least as much as he would have received on a net basis without
regard to the reduction.  Any determinations that are made pursuant to this
paragraph 13 shall be made by a nationally

 

23

--------------------------------------------------------------------------------


 

recognized certified public accounting firm that shall be selected by the
Company (and paid by the Company) prior to any transaction that is subject to
Section 280G of the Code and reasonably acceptable to the Executive (the
“Accountant”), which determination shall be certified by the Accountant and set
forth in a certificate delivered to the Executive setting forth in reasonable
detail the basis of the Accountant’s determinations.

 

14.                               Survival of Operative Sections.  The
expiration or termination of the Term of this Agreement howsoever arising shall
not operate to affect such of the provisions hereof as are expressed or intended
to remain in full force and effect notwithstanding such termination.

 

15.                               Miscellaneous.

 

(a)                                 Waiver; Amendment.  The failure of a party
to enforce any term, provision, or condition of this Agreement at any time or
times shall not be deemed a waiver of that term, provision, or condition for the
future, nor shall any specific waiver of a term, provision, or condition at one
time be deemed a waiver of such term, provision, or condition for any future
time or times.  This Agreement may be amended, modified or terminated only by a
writing signed by both parties hereto.

 

(b)                                 Indemnification/D&O Liability Insurance.  In
the event of a Change in Control, regardless of whether the Executive’s
employment has terminated prior to the Change in Control, the Company agrees
that, following such Change in Control, it and any Group Company will to the
fullest extent permitted by the Company’s or any Group Company’s corporate
governance documents, as applicable, or if greater, by applicable law to
indemnify, defend (and advance

 

24

--------------------------------------------------------------------------------


 

expenses to the Executive, subject to paragraph 15(m)(iii)) and hold harmless
against all costs, expenses, liabilities and losses (including any costs to
enforce his rights under this paragraph 15(b)) if the Executive is made a party
to, is threatened to be made a party to, receives any legal process in, or
receives any discovery request or request for information in connection with,
any action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that he is or was a
director, officer, employee, consultant or agent of the Company or any Group
Company or was serving at their request, or on their behalf, for any other
entity or venture, including service with respect to employee benefit plans. 
The Company agrees that, following a Change in Control, regardless of whether
the Executive’s employment has terminated prior to the Change in Control, it
shall continue and maintain directors’ and officers’ liability insurance
policies covering the Executive at a level, and on terms and conditions, no less
favorable to him than the coverage the Company provides to its directors or
other senior executives until such time as suits against the Executive are no
longer permitted by applicable law.

 

(c)                                  No Mitigation/No Offset.  The Executive
shall have no duty to mitigate damages by seeking other employment and there
shall be no offset or recoupment against any payments, benefits or entitlements
due to the Executive under this Agreement or otherwise on account of any
remuneration received by the Executive from subsequent employment.

 

(d)                                 Governing Law; Jurisdiction. This Agreement
shall be governed by and construed in accordance with the laws of Bermuda and
the parties irrevocably submit to the non-exclusive jurisdiction of the Courts
of Bermuda.

 

25

--------------------------------------------------------------------------------


 

(e)                                  Paragraph Captions.  Paragraph and other
captions contained in this Agreement are for reference purposes only and are in
no way intended to describe, interpret, define or limit the scope, extent or
intent of this Agreement or any provision hereof.

 

(f)                                   Severability.  Each provision of this
Agreement is intended to be severable.  If any term or provision hereof is
illegal or invalid for any reason whatsoever, such illegality or invalidity
shall not affect the validity of the remainder of this Agreement.

 

(g)                                  Integration.  To the extent that any
provision of this Agreement conflicts or is inconsistent with the terms of any
LTIP, any annual bonus plan or agreement, any LTIP award agreement (including,
without limitation, any RSU award agreement), the Severance Plan or any other
compensation plan, benefit plan, award, or similar agreement, it is hereby
acknowledged and agreed that, except as otherwise set forth in this paragraph
15(g), the terms most favorable to the Executive shall control; provided that
the determination as to whether any such conflict or inconsistency exists shall
be made by the Compensation Committee in its reasonable discretion. 
Notwithstanding the foregoing, in no event shall any provisions of this
Agreement supersede or override the provisions of the policy adopted by the
Company relating to the recovery of compensation granted, paid, delivered,
awarded or otherwise provided to the Executive by the Company or any Group
Company as such policy is in effect on the date of this Agreement or, to the
extent necessary to address the requirements of applicable law (including,
without limitation, Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, as codified in Section 10D of the Securities
Exchange Act of 1934, Section 304 of the Sarbanes-Oxley Act of 2002 or any other
applicable law), as may be amended from time to time.  No

 

26

--------------------------------------------------------------------------------


 

agreements, plans, or representations, oral or otherwise, express or implied,
unless specifically referred to herein (which reference includes the plans and
agreements described in the preceding sentence of this paragraph 15(g)), with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement.  Notwithstanding any provision of the
LTIP, any performance-based RSU agreement or any other performance-based
long-term incentive award agreement that allows the Company or the Compensation
Committee to exercise “negative discretion” to reduce or eliminate amounts that
are payable to the Executive thereunder, the Company hereby agrees that it will
not apply such negative discretion in a manner that targets the Executive
individually.

 

(h)                                 Interpretation; Counterparts. 

 

(i)   No provision of this Agreement is to be interpreted for or against any
party because that party drafted such provision.

 

(ii)  For purposes of this Agreement: “herein, “hereby,” “hereof”,
“hereinafter,” “herewith,” “hereafter” and “hereinafter” refer to this Agreement
in its entirety, and not to any particular paragraph.

 

(iii)  References to statutory provisions shall be construed as references to
those provisions as amended or re-enacted or as their application is modified by
other provisions from time to time and shall include references to any
provisions of which they are re-enactments (whether with or without
modification).

 

(iv) References to the singular shall include the plural and vice versa and
references to the masculine shall include the feminine and/or neuter and vice
versa.

 

27

--------------------------------------------------------------------------------


 

(v)  References to persons shall include companies, partnerships, associations
and bodies of persons, whether incorporated or unincorporated.

 

(iv)  The term “or” is not exclusive.

 

(i)                                     This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which shall constitute one and the same instrument.  Signatures delivered by
facsimile or electronic means (including by “pdf”) shall be deemed effective for
all purposes.

 

(j)                                    Untrue Statements.  The Executive shall
not knowingly at any time make any untrue statement in relation to the Company
or any Group Company and in particular shall not after the termination of his
employment hereunder wrongfully represent himself as being employed by or
connected with the Company or any Group Company.

 

(k)                                 Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered by hand delivery, or by facsimile (with confirmation of
transmission), or by overnight courier, or by registered or certified mail,
return receipt requested, postage prepaid, in each case addressed as follows:

 

If to the Executive:

 

Christopher L. Harris

 

 

Montpelier House

 

 

94 Pitts Bay Road

 

 

Pembroke, Bermuda HM08

 

 

Fax No.:  441-296-4358

 

 

 

If to the Company:

 

Montpelier Re Holdings Ltd.

 

 

Montpelier House

 

28

--------------------------------------------------------------------------------


 

 

 

94 Pitts Bay Road

 

 

Pembroke, Bermuda HM08

 

 

Attn. General Counsel

 

 

Fax No.:  441-296-5551

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Any such notice given by post shall be deemed
to have been served on the second weekday after dispatch (public holidays
excepted) and any notice so given by hand shall be deemed to have been served
when delivered if delivered during normal business hours or, if delivered
outside such hours, at the next time after delivery when normal business hours
commence.

 

(l)                                     No Limitations.  The Executive
represents his employment by the Company hereunder does not conflict with, or
breach any confidentiality, non-competition or other agreement to which he is a
party or to which he may be subject.

 

(m)                             Sections 409A and 457A.  It is intended that the
provisions of this Agreement and the benefits provided hereunder comply with or
are exempt from Section 409A of the Code (“Section 409A”) and Section 457A of
the Code (“Section 457A”), and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Sections 409A and 457A.

 

(i)                                     Neither the Executive nor any of his
creditors or beneficiaries shall have the right to subject any deferred
compensation (within the meaning of Sections 409A and 457A) payable under this
Agreement or under any other plan, policy, arrangement or agreement of or with
the Company or any Group Company (this Agreement and such other plans, policies,
arrangements

 

29

--------------------------------------------------------------------------------


 

and agreements, the “Company Plans”) to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment.  Except as
permitted under Sections 409A and 457A, any deferred compensation (within the
meaning of Sections 409A and 457A) payable to the Executive or for the
Executive’s benefit under any Company Plan may not be reduced by, or offset
against, any amount owing by the Executive to the Company or any of its
affiliates.

 

(ii)                                  Notwithstanding any other provision of
this Agreement, a termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Section 409A that are payable upon or following a termination of employment,
unless such termination is also a “separation from service” within the meaning
of Section 409A and the payment thereof prior to a “separation from service”
would violate Section 409A.  For purposes of any such provision of this
Agreement relating to any such payments or benefits, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.”  Notwithstanding any other provision of this Agreement, if at the
time of termination of the Executive’s employment he is a “specified employee”
(as defined in Section 409A) and any payments upon such termination under
paragraph 8 above or otherwise will result in additional tax or interest to the
Executive, he will not be entitled to such payments until the earlier of (A) the
date that is six (6) months after such termination of employment or (B) any
earlier date that does not result in any additional tax or interest to the
Executive under Section 409A.  In addition, if any provision of this Agreement
would subject the Executive to any additional tax or interest under Section
409A, then the Company shall reform such provision with the Executive’s written
consent; provided that the Company shall (x)

 

30

--------------------------------------------------------------------------------


 

maintain, to the maximum extent practicable, the original intent of the
applicable provision without subjecting the Executive to such additional tax or
interest and (y) not incur any additional compensation expense as a result of
such reformation.

 

(iii)                               Except as specifically permitted by Section
409A or as otherwise specifically set forth in this Agreement, the benefits and
reimbursements provided to the Executive under this Agreement and any Company
Plans during any calendar year shall not affect the benefits and reimbursements
to be provided to the Executive under the relevant section of this Agreement or
any Company Plan in any other calendar year, and the right to such benefits and
reimbursements cannot be liquidated or exchanged for any other benefit and shall
be provided in accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv) or any
successor thereto.  Further, in the case of reimbursement payments,
reimbursement payments shall be made to the Executive as soon as practicable
following the date that the applicable expense is incurred, but in no event
later than the last day of the calendar year following the calendar year in
which the underlying expense is incurred.

 

(iv)                              For purposes of Section 409A, each payment
hereunder (including each separate payment under paragraph 8(c)(B)) will be
deemed to be a separate payment for purposes of Section 409A and Treasury
Regulation Section 1.409A-2(b)(2)(iii).

 

(v)                                 Notwithstanding any provision of this
Agreement or any Company Plan to the contrary, in light of the uncertainty with
respect to the proper application of Sections 409A and 457A, the Company
reserves the right to make amendments to any Company Plan (other than this
Agreement) as the Company deems necessary or desirable to avoid the imposition
of taxes

 

31

--------------------------------------------------------------------------------


 

or penalties on the Executive under either Section 409A or Section 457A.  In any
case, the Executive is solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on the Executive or for the Executive’s
account in connection with this Agreement (including any taxes and penalties
under either Section 409A or Section 457A), and neither the Company nor any
affiliate shall have any obligation to indemnify or otherwise hold the Executive
harmless from any or all of such taxes or penalties.

 

(n)                                 Section 105.  Notwithstanding any provision
of this Agreement to the contrary, unless the medical benefits that would
otherwise be provided to the Executive and his household pursuant to this
Agreement following termination of the Executive’s employment with the Company
can be provided in a manner such that such benefits are not includible in the
Executive’s income pursuant to Section 105 of the Code, the parties shall
negotiate in good faith, taking into account the requirements of Sections 409A
and 457A, in order to determine the manner in which such benefits will be
provided.

 

(o)                                 Entire Agreement.  This Agreement
constitutes the entire agreement and understanding of the parties and, with
respect to the transactions contemplated hereby and subject matter hereof,
supersedes and replaces any and all prior agreements, understandings,
statements, representations and warranties, written or oral, express or implied
and/or whenever and howsoever made, directly or indirectly relating to the
subject matter hereof, including, without limitation, the Prior Agreement, which
shall terminate immediately upon the Effective Date; provided, however, that any
RSU award agreements entered into between the Company and the

 

32

--------------------------------------------------------------------------------


 

Executive on or prior to the Effective Date (as modified by this Agreement)
shall remain in full force and effect from and after the Effective Date without
regard to this paragraph 15(o).

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.

 

 

MONTPELIER RE HOLDINGS LTD.

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ Anthony Taylor

 

/s/ Christopher L. Harris

 

 

 

 

 

     Anthony Taylor, Board Chairman

 

                       Christopher L. Harris

 

34

--------------------------------------------------------------------------------